__W

Case 18-11801-LSS Doc 894 Filed 11/20/18 Page 1 of 1

Nov, 11, 2018 E: § § §§ §§
Dearludge Laurie Se|ber Si|verstein, 2818§§,§@‘¢§ 20 Ff§ |: 07

  
  

l).ES. §
. . . n f:f'»"
Your Honor l am hoping you can assist me. lam sending you a copy of a proof of c|alm§form

 

a lp j
hoping you can attach to the National Stores Bankruptcy case you are presiding over. Case number 18-
11801. l have submitted this request to National Stores attorneys but l feel at times | am getting miss or
incomplete information on how to file my claim.

Your Honor | am not a vendor | am a former employee who is attempting to collect prior wages for

' Ca|ifornia Law violations that National Stores (l\/lichael Fa|las) has committed against myse|f. l been
trying to collect these wages for over a 1 ‘/z years. l have submitted and have a pending claim against
National Stores with the Ca|ifornia Labor Board (WC-Cl\/l-605104). There was an arbitration hearing that
National Stores and their attorneys failed to attend. | have been advised to submit a proof claim form to
the courts. l\/ly California Labor Board case manager is aware of the situation and has asked me to keep
her advised of the progress on the collecting my wages. There will be a hearing within the next year (no
date on the calendar just yet). | am hoping to collect my wages during the bankruptcy proceedings.

Can you please attach my proof of claim form to the National Stores case.

Thank You

 

Keith Karmody

562 221 5514

 

